DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2021 has been entered.

Response to Amendment

Applicant’s amendments/arguments filed 03/15/2021 with respect to claim(s) 1, 3-12, 14-16 and 18-25 have been fully considered and found persuasive. This application contains 22 pending claims. Claim(s) 1, 12 and 16 have been amended. 

Allowable Subject Matter

Claim(s) 1, 3-12, 14-16 and 18-25 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Independent claim(s) 1, 12 and 16 have been amended to overcome rejection(s) which were presented in the previous Office Action mailed as per interview (dated 03/17/2021). 
Upon conclusion of a comprehensive search of the pertinent prior art and consideration of arguments, the Office indicates that the claims are allowable.
Regarding claim(s) 1, 12 and 16 the prior art of record alone or in combination fail to anticipate or make obvious the specific limitations of A particulate matter sensing device comprising: “wherein the screening component includes an impaction panel and an adjustment element, and a distance between the impaction panel and an inlet can be changed by the adjustment element, and wherein the impaction panel has no holes and separates the particulate matters by inertial impact.” in combination with all the other limitations as claimed.

Other claim(s) 3-11, 14-15 and 18-25 depend from independent claim 1, 12 or 16 are allowed for the same reason.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/Primary Examiner, Art Unit 2868